Case 1:03-md-01570-GBD-SN Document 4694-2 Filed 07/18/19 Page1of3

EXHIBIT B
Case 1:03-md-01570-GBD-SN Document 4694-2 Filed 07/18/19 Page 2 of 3
Case 1:18-cv-12277-GBD-SN Document12 Filed OB/@¢H@srRage 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Hemenway et al.
v,

Islamic Republic of fran

   

DOCUMENT
ELECTRONICALLY FILED
DOC #

DATE FILED:

CERTIFICATE OF MAILING

Case No.: _1:18-cyv-12277 (GBD)SN)

 

 

 

I hereby certify under the penalties of perjury that on the 27 day of March , 2019, I served:___

Minister of Foreign Affairs, Ministry of Foreign Affairs of the Islamic Republic of Iran, Iman

Khomeini Avenue, Tehran, Iran, Attn: H.E. Mohammad Javad Zarif

 

 

J the individual of the foreign state, pursuant to the provisions of FRCP 4(f)2(c)ii).

CL] the head of the ministry of foreign affairs, pursuant to the provisions of the Foreign
Sovereign Immunities Act, 28 U.S.C. § 1608(a)(3).

the Secretary of State, Attn: Director of Consular Services, Office of Policy Review and

Inter-Agency Liaison (CA/OCS/PRD), U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW,
Washington, DC 20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.

§ 1608(a)(4).

LC] the head of the agency or instrumentality of the foreign state, pursuant to the provisions
of the Foreign Sovereign Immunities Act, 28 U.S.C. § 1608(b)(3)(B).

2 copy(ies) of the

Summons, Complaint, Civil Cover Sheet, Notice of suit prepared

in accordance with 22 CF §93.2 with a copy of 28 U.S.C. 1330, affidavit of translator (along with

translations of the above documents)

by Federal Express 8606 6542 7340.

Dated: New York, New York
03/27/2019

pp hlteers,
Hees Alga
Via fe I a ge 8
Kt te at eg
ee t ‘

Rusy J. KRAJICIC Nyt
CLERK OF CouRT js, 1)
1? ag ic

 

Melina Roberts’ | *! MM PAC aaa
DEPUTY CLERK ||"

 
 

Case 1:03-md-01570-GBD-SN Document 4694-2 Filed 07/18/19 Page 3 of 3
Case 1:18-cv-12277-GBD-SN Document 12 Filed 03/27/19 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GET eor OORL XAPEJOS O01 WOD'Xepel

 

 

 

 

 

As VERMA ENCAIAaNeN Ne
crearede ay imeyey sy Oe :
akmigoupt L)  gameeneeet aambuttgon L-)
Pep ereopay wanereushenlt supndy eanjeubis AreAlag [ERUApISAY AAZN 8
Avaaenrapes egauebieal way ns tnpoig speapBjaieg tad aiueinaa epee soa wis evtecte eee ey,
or $
wa PUPA pampog OL Fo OL sobeyped myo, ozsoz. og: 8S nozZuTyseM
ty b ~ hoOhsS- C& e oy) say Spek “e20\) seRIppR gN BY Wye UO Tao| ape) <iyo ode ws pro’ oq HECK B senbey oY
i MN 3982238 9 T0ZZ SPY
: *eonawieed [ Nad ee Ol ee SO jeorumpspomurcied “Sapes ut “Tid Jo naxog
a eT ah oe ‘hd lia
= Tag aay oy —— et OOTE Way 67-¥S SRY
2 a vol _ npn ying . , Coe as 3° sui reded so
s 89| Cl = on O, uoseT] Aouesy—-1eqUL pue mefAsy AOTTog Jo sotzyQ MM
Seen elem oer
= PAN ED Aaa Pay i 4 RUD
eee isanevias “Saat a O116-962 or s8Ntareg reTsuoD Jo “ATC 209 Wwe
3 tenes Oem aioH jowannieass a2z1g9 Jo Azeqerveg = WE
2 PUEH IENSIS 9 = eee
: a og HONORE eeu ebcrars doen oe eed ey aE cove Bog FR 0} Z
E wooo [pa xapey led apd "ape
E 0 0 O  sutercer “ol zooot = an ytoz wey ™
pT Tee, «© weespoourvieg a
‘eye Lo gag apne Prorcapantatces anaes naga Sua 790T7§ TIFSd 00S
itor O eenleneps ]” stbattera L]
=a ————_——"soeseraareenmeemare ee SS ree NABI DAML / WIL men Jo yoOTIASsTC wrayynog “NY
ae re — AO 27 HHA =" 5
wen NarseemeRt [_] Cee 0 — sO
eerie sanog Seitng pot ate (  ) VANOD YOTLISTA Hm ssopuey
eet ‘wpeeaioyiagogiensne lees us painy vyghenaane yotfery "¢ Aqny 634n09 242 Jo y70TD
Ragnar Cl afuedamtasae L] watheetee CI é-hons-eazo . yan =
_ Sess de Ri ssnipeandrmas WON] | |

 

MOhE2 2hS9 9099 om mada !
= NGI SN XPOS
